Case 2:18-cv-10542-LJM-EAS ECF No. 122 filed 09/12/19                  PageID.1662       Page 1 of 3




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  Joel Vangheluwe and Jerome
  Vangheluwe,
                    Plaintiffs,
                                                   Case No. : 2:18-cv-10542-LJM-EAS
         v.
                                                   Hon. Laurie J. Michelson
  GotNews, LLC, Freedom Daily,
  LLC, Charles C. Johnson, Jeffrey                 Mag. Elizabeth A. Stafford
  Rainforth, David Petersen, Jonathan
  Spiel, Shirley Husar, Eduardo
  Doitteau, Lita Coulthart-Villanueva,
  Kenneth Strawn, James Christopher                       DEMAND FOR JURY TRIAL
  Hastey, Connie Comeaux,
                   Defendants.


                                  NOTICE OF SETTLEMENT

 TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiffs Joel Vangheluwe and Jerome Vangheluwe, and file this Notice of

 Settlement.

                                           Case Settled

        1.     This case has settled.

        2.     Plaintiff anticipates the parties will file a Stipulation of Dismissal within the next

 week in accordance with the terms of the settlement agreement.




 NOTICE OF SETTLEMENT                                                                        Page 1
Case 2:18-cv-10542-LJM-EAS ECF No. 122 filed 09/12/19   PageID.1663   Page 2 of 3




                                          Respectfully submitted,

                                          SOMMERMAN, McCAFFITY
                                          QUESADA, & GEISLER, L.L.P.

                                          _/s/_Andrew B. Sommerman_______
                                          Andrew B. Sommerman
                                          ATTORNEYS FOR PLAINTIFFS
                                          Texas State Bar No. 18842150
                                          3811 Turtle Creek Boulevard,
                                          Suite 1400
                                          Dallas, Texas 75219
                                          214/720-0720 (Telephone)
                                          214/720-0184 (Facsimile)
                                          andrew@textrial.com

                                          AND

                                          KIRK, HUTH, LANGE
                                          & BADALAMENTI, PLC

                                          Raechel M. Badalamenti (P64361)
                                          CO-COUNSEL FOR PLAINTIFFS
                                          19500 Hall Road, Suite 100
                                          Clinton Township, MI 48038
                                          (586) 412-4900 Fax: (586) 412-4949

 Dated: September 12, 2019                      rbadalamenti@khlblaw.com




 NOTICE OF SETTLEMENT                                                    Page 2
Case 2:18-cv-10542-LJM-EAS ECF No. 122 filed 09/12/19     PageID.1664    Page 3 of 3




                         CERTIFICATE OF SERVICE
        The undersigned certifies that on September 12, 2019, the foregoing Request
 was served via ECF on counsel of record for defendants who have appeared in this
 case, as well as to the following ProSe Defendants via First Class Mail:
 Jeffrey Rainforth
       H St., Apt.
 Sacramento, CA


                                             /s/_Andrew B. Sommerman_______




 NOTICE OF SETTLEMENT                                                       Page 3
